Case 8:19-cv-01210-CEH-SPF Document 55-2 Filed 05/29/20 Page 1 of 2 PageID 3778




                      EXHIBIT A
                             Declaration of Ari S. Bargil
                in Support of Plaintiffs’ Unopposed Motion for Leave
       to Supplement the Record on Summary Judgment with Additional Exhibits
     Case 8:19-cv-01210-CEH-SPF Document 55-2 Filed 05/29/20 Page 2 of 2 PageID 3779
     l
                                                           City of Dunedin
                                           Annual Employee Performance Pre-Evaluation Form


EMPLOYEE'S NAME:                                                                             POSITION TITLE:
 Thomas Colbert                                                                             Code Enforcement Inspector

DEPARTMENT/DIVISION:                                              SUPERVISOR'S NAME:                                                DATE COMPLETED:
 Planning and Development                                         Director Gregory Rice                                             16 September 2016




The purpose of this pre-evaluation form is to provide an opportunity for each employee to discuss their job
concerns and interests with his/her supervisor. It also allows you, the employee, to provide feedback your
supervisor about your work performance during the last rating period, record accomplishments, discuss previously-
set goals, and identify new goals for the upcoming year.

Prior to the annual evaluation meeting with your supervisor, complete this pre-evaluation form and submit it to your
immediate supervisor. The information from this form will be used in your annual evaluation form. If necessary, your
evaluator/supervisor may conduct a pre-review discussion with you to clarify points in the se!f-evaluation. Your
annual evaluation form will be completed before your evaluation meeting so that it can be used during your
performance discussion. You will then have the opportunity to make comments and/or ask questions before signing
the evaluation form. Complete the following areas of the form:

1. Summary of Overall Performance - Summarize your overall performance for the rating period.
2. Accomplishments -List any significant accomplishments that were completed during the rating period.
3.       Performance Goals/Objectives- Current Year/Next Year Goals/Objectives are to be completed for the applicable
         evaluation period. Goals and objectives may be based on the performance of job duties and responsibilities or
         they may be professional development goals or objectives associated with furthering job knowledge, skills,
         abilities, or professional designation.


SECTION 1: Employee's Summary of Overall Performance

Summary of performance that contributed to overall performance proficiency (Strengths):




Summary of performance that could be improved to achieve a higher level of performance proficiency
(Areas for improvement):



What additional training or experience do you need to improve overall performance?




SECTION 2: ACCOMPLISHMENTS - Include any significant tasks or assignments that you completed/participated in during
the rating period:

                                                                           ACCOMPLISHMENTS

 1
              Presented all Code Enforcement cases to the September 2016, CEB, while Inspector Kepto was on vacation.
 2            Continue to initiate new Code Enforcement cases, prepare cases for the CEB, respond to complaints, assist with walk in complaints and questions.

3
              Contributed to Code Enforcement Dept. raising $1 M in code fees since beginning FY
